Citation Nr: 1219016	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment for nonservice-connected pension (NSCP) benefits, for the period extending from June 1, 2001, through July 1, 2002, in the amount of $25,040.00 (US dollars).  


(The issue of whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for Parkinson's disease, and if so, whether service connection may be granted, is the subject of a separate action by the Board.)


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office's (RO) Committee on Waivers and Compromises (Committee), of Milwaukee, Wisconsin, which denied waiver of overpayment.  Following a review of the claims folder, the Board, in June 2011, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional financial data.  The claim has since been returned to the Board for review.  

Upon reviewing the development since June 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC was tasked by the Board to audit the Veteran's claim and it has done so.  The results of that request have been included in the claims folder for review.  The results were then examined by the AMC which, in turn, issued a supplemental statement of the case in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACT

1.  In September 2001, the Veteran was awarded a NSCP, effective June 2001. 

2.  The RO notified the Veteran of the award in September 2001; the notification letter was sent to the Veteran at his home in Byrdstown, Tennessee.  

3.  The Veteran was sent a letter from the RO, dated in October 2004, notifying him of an overpayment in an unspecified amount.  The letter stated that the Veteran had one year to appeal the decision. 

4.  The Veteran received a letter from the VA's Debt Management Center (DMC) in October 2004 stating that an overpayment in the amount of $25, 040.00 (US dollars) had been created and that the veteran had a right to request a waiver of overpayment within 180 days.

5.  On December 18, 2006, the RO received notification from the Veteran that he intended to request a waiver of indebtedness.  Such a request was received two plus years after the Veteran was informed of the actual amount that needed to be recouped by the government.  

6.  None of the letters or notices sent to the Veteran were returned to the RO as being undeliverable. 





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $25,040.00 (US dollars) was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


The Veteran has come before the Board expressing disagreement with having to repay an overpayment of benefits.  Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

Notwithstanding the requirements of the VCAA, the Board observes that the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq. (West 2002 & Supp. 2011), are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment). 

As previously indicated, the Veteran served in the U.S. Army from August 1967 to August 1970.  While he has not been granted service connection for any specific disabilities, he was granted a NSCP in May 2001.  Pursuant to this decision, he has been receiving NSCP benefits since June 1, 2001.  A review of the record reveals that the Veteran was initially paid his NSCP benefits for the period from June 1, 2001, through July 1, 2002, in the amount of $25,040.00 (US dollars). 

Three years later, in June 2004, VA received a report resulting from a computer matching program between the Social Security Administration (SSA) and VA, indicating that the Veteran was receiving gross monthly benefits of $672.00 (US dollars) prior to December 1, 2002, and $682.00 (US dollars) per month through July 1, 2002.  In July 2004, VA issued a letter to the Veteran, proposing to terminate his NSCP benefits effective June 1, 2001, because his combined family income of $16,452.00 (US dollars) [$8,352.00 (US dollars) in gross annual SSA benefits for the Veteran and $8,592.00 (US dollars) in unemployment benefits for his spouse], exceeded the statutory allowable income limit of $13,352.00 (US dollars), for a veteran with one dependent. 

In August 2004, VA received Eligibility Verification Reports (EVRS), a VA Form 21-0517-1, and a statement from the Veteran.  At that time, the Veteran agreed with VA's proposal and requested immediate action be taken.  In other words, at that time, the Veteran essentially acquiesced to the RO's conclusion that he had been provided monetary benefits when he was not financially eligible to receive said benefits.  The EVRS reported income for the period of June 1, 2002, through the calendar year 2004.  These reports did not cover the period prior to June 1, 2002.  Thereafter, in September 2004, VA terminated the Veteran's pension benefits as proposed by the July 2004 notice letter. 

In October 2004, the Veteran was notified by the DMC of an overpayment totaling $25,040.00 (US dollars).  Over two years later, in December 2006, the Veteran received notice of an additional debt increase in the amount of $21,383.20 (US dollars).  Essentially, it was determined that the Veteran's original overpayment was $25,040.00 (US dollars) but after further information was received by the VA, it was determined that an additional sum of monies in the amount of $21,383.20 (US dollars) had been paid to the Veteran.  Thus, the total amount of the Veteran's debt was $46,423.20 (US dollars).  In response to this notification, the Veteran submitted a waiver request.  The waiver request was received at the RO on December 14, 2006.  It is noted that the Veteran did not submit any type of waiver request when he originally received notification from the DMC of the original overpayment of $25,040.00 (US dollars).  

After reviewing the Veteran's claim, in January 2007, the Committee denied the Veteran's waiver request.  In doing so, the Committee indicated that the Veteran had not submitted a timely request, as he was notified of the original debt of $25,040.00 (US dollars) in October 2004.  More specifically, the Veteran was told that he had 180 days after he received notification of the debt to request a waiver.  Since he did not do so, pursuant to 38 C.F.R. § 1.963, his request was denied.  

Subsequently, the Veteran submitted a notice of disagreement.  On June 20, 2007, a statement of the case was issued, which continued the denial of entitlement to waiver of overpayment totaling $25,040.00 (US dollars), for the period of June 1, 2001, and extending through September 30, 2004.  On June 27, 2007, the Committee issued a subsequent decision, waiving, in part, the Veteran's debt for the period July 1, 2002, to September 30, 2006.  The RO waived the amount of $21,383.20 (US dollars), but continued to deny the Veteran's claim concerning the remaining amount of benefits paid.  

The Veteran has appealed to the Board asking that the RO's decision be overturned.  The RO denied the Veteran's request for a waiver; the reason for the denial was that the Veteran failed to provide his request for a waiver in a timely manner.  In response to being informed that his request for a waiver was not timely presented to the VA, the Veteran has claimed that he was unable to physically submit the request for waiver.  He did not explain why he was prohibited from sending some type of notice, either in an electronic mail form, or a postcard, or a one-line letter, asking for a waiver.  He did not indicate why his wife was unable to contact the VA on his behalf or why he was incapable of contacting his accredited representative asking that it file a request for a waiver on his behalf.  Moreover, he did not claim that he never received the paperwork informing him of the relevant time limits.  Instead, he merely stated, on the VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2007, that he "was not physically able to turn in a waiver of debtness [sic] within the 180 day time limit."

The record reveals that when the Veteran was originally awarded a NSCP, the address used in the notification was [redacted.]  When the Veteran provided his income verification information in September 2004, he indicated that his address was [redacted.]  The record shows that when the DMC sent notification of the overpayment in October 2004, the address that was used was the first address.  The same record also reveals that the notification of the debt was not returned to the RO as undeliverable.  In fact, the Veteran subsequently responded to the notification with the submission of a VA Form 21-4138, Statement in Support of Claim, dated August 24, 2004, in which he "agreed with proposed action and request immediate action be taken to adjust my payments."  

The DMC, as previously indicated, informed the Veteran of the overpayment of $25,040.00 (US dollars).  On the form that was sent to the Veteran, he was told:

WHAT ARE YOUR RIGHTS?
You have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing.  Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully.

Unfortunately, the Veteran's request for a waiver was not received until 2006.  

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) (2011).  See also 38 U.S.C.A. § 5302(a) (West 2002). 

In this matter, there are two topics which should be addressed prior to determining whether the Veteran's application for a waiver was timely.  The first is making a determination as to whether the Veteran actually received notification of the overpayment.  The second must be whether the Veteran was incorrectly informed of the amount of time he had to request a waiver. 

The Veteran has never contended that he did not receive notification from the VA concerning the overpayment.  Moreover, the record does not show that any of the necessary correspondence was incorrectly sent to a wrong address.  None of the letters and notices sent to the Veteran at either address reported above was ever returned as being nondeliverable.  None of the letters sent to the Veteran were returned and marked as recipient moved to an unknown address.  Most importantly, the notice letter that was sent to Veteran from the DMC was not returned.  That letter specified what the Veteran needed to do with respect to requesting the waiver.  

Although the Veteran responded to the notification through the submission of a VA Form 21-4138, he still did in fact respond.  If he had not received the information, then he would not have responded.  Moreover, if he had not received the information, he would not have known the address where to send his response form.  Therefore, it is the determination of the Board that there was no irregularity in the providing and receiving of information between the Veteran and the VA.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994), supra; see also Baxter v. Principi, 17 Vet. App. 407, 411 (2004) (the Board need not examine whether presumption of regularity has been rebutted unless and until an Veteran, at a minimum, alleges that he or she did not receive the document in question).

In the instant case, the Veteran has not contested the date of dispatch of the notice.  The Veteran filed his request for waiver in 2006 - two plus years after notification, and clearly outside the 180-time period allotted.  38 C.F.R. § 1.963 (2011).  Under the law, this constitutes an untimely filing of the waiver application.  See 38 U.S.C.A. § 5302(a) (West 2002).  It is further noted that during the course of this appeal, the full amount that was overpaid was collected from the Veteran.  He has not disputed the amount of the debt in question and thus, has not raised the question of propriety of creation of the overpayment.  See 38 C.F.R. § 1.911(c)(1) (2011). 
Based on the above analysis, the Board concludes that the Veteran's application requesting waiver of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2) (2011). 

To explain his delay in filing the waiver request, the Veteran argued that he was not physically able to file his waiver.  Yet, as noted above, he did not provide any corroborating medical evidence or statements from others that would lend credence to this contention.  While the Board sympathizes with the Veteran, under the circumstances presented, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes such considerations into account, comes into play only after a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963, 1.965 (2011). 

The Board additionally notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990). 

The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, the decision in Bailey does require the Veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000). 

The Veteran has not alleged that he was given any type of advice or misinformation from VA employees that tricked him into not filing a timely waiver claim.  There is no indication of trickery or misleading information provided to the Veteran from VA.  For these reasons, the Board finds no basis to toll the filing criteria applicable to this case, including on equitable grounds.  As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Pfau, supra, at 517. 

Accordingly, as the Veteran's request for waiver of recovery of an overpayment was not timely filed, his appeal must be denied. 


ORDER

A timely request for waiver of recovery on an overpayment of nonservice-connected pension benefits, in the amount of $25,040.00 (US dollars) has not been submitted, and the Veteran's claim is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


